Citation Nr: 1614510	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer.

2.  Entitlement to service connection for a thoracic and lumbosacral spine disorder, to include degenerative spinal disc disease (hereinafter also referred to simply as a back disorder).


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in part, denied service connection for duodenal ulcer and thoracic and lumbosacral degenerative spinal disc disease.

The Board notes that a Board hearing was scheduled for July 2014, of which the Veteran was sent notice.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1. The evidence of record does not demonstrate a current diagnosis of duodenal ulcer that was incurred in or as a result of active duty service.

2.  The evidence of record does not show that the Veteran has a back disorder that was incurred in or as a result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for duodenal ulcer are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in an October 2008 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.

VA examinations were not obtained in connection with both service connection claims.  Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the Veteran's claim for duodenal ulcer, there is no competent evidence of a current diagnosis of duodenal ulcer.  Additionally, although the Veteran contends an onset in-service, she is not competent to diagnose duodenal ulcer or to opine as to any medical nexus between any current gastrointestinal disorder and active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Additionally, she did not complain of gastrointestinal issues until 2005, at which time she was diagnosed with GERD, not duodenal ulcer.  See 9/3/14 SSA Records (53 pages), p. 47.  Indeed, the lack of complaints and diagnosis for approximately 36 years is a significant factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Thus, the Board has determined in this instance that a VA opinion regarding direct service connection is not required.

Regarding the Veteran's claim for a back disorder, although there are multiple current diagnoses of a back disorder, there is no competent or credible lay or medical evidence indicating that the claimed disability is related in any way to active duty service, as discussed in detail below.  As such, the Board has determined that a VA opinion regarding direct service connection is not required.

In summary, there is no medical or other competent evidence suggesting a nexus between service and duodenal ulcer or back disorder, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For certain chronic diseases, such as peptic (gastric or duodenal) ulcers and arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if the preponderance of the evidence indicates gastric or duodenal ulcer (peptic ulcer).  38 C.F.R. § 3.309 (a).  In other words, the diagnosis is considered established if it is a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology.  Whenever possible, laboratory findings should be used in corroboration of the clinical data.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Duodenal Ulcer

In her July 2012 VA Form 9, the Veteran contended that she suffered from ulcers while in active duty service and that they continued to flare up, largely in part to the stress created by the VA claims process.

Service treatment records are absent of any complaints, diagnoses, or treatments for duodenal ulcers or any other gastrointestinal disorder.  No gastrointestinal issues were noted on the Report of Medical History at the time of separation.  See VBMS, 9/3/14 STR, p. 2-3.

SSA records include treatment records reflecting diagnosis and treatment of gastroesophageal reflux disease (GERD) and acid reflux.  However, they are absent of any complaints, diagnoses, or treatments of duodenal ulcer.

An August 2009 VA examination for non-service connected (NSC) pension benefits reflects that the Veteran reported an onset of duodenal ulcer in 1969 with symptoms of shooting pain from the epigastric area to the left side of her chest, and a diagnosis of duodenal ulcer in 1969.  She stated that she took ranitidine for ulcer prevention, which was effective, but that she had no current symptoms.  The VA examiner found that the Veteran's duodenal ulcers were resolved.

After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's claim for service connection of duodenal ulcer must be denied.

As an initial matter, although duodenal ulcers are listed as a chronic disease subject to presumptive service connection, the Board notes that there is no proper diagnosis of duodenal ulcer as defined in 38 C.F.R. § 3.309(a).  As such, the chronic disease presumptions do not apply.

The Board acknowledges the Veteran's contentions that she suffered from ulcers while in active duty service and continues to suffer from flare-ups.  However, as a lay person, she does not have the requisite medical knowledge, training, or experience to be able to provide a diagnosis of duodenal ulcer.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Under the circumstances of this case, the determination of the nature or etiology of duodenal ulcers involves medically complex disease processes because of multiple possible etiologies, and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to provide a diagnosis of duodenal ulcer.  As there is no medical evidence of a diagnosis or treatment of duodenal ulcers for the entirety of the appeal, the Board finds that the weight of the evidence demonstrates no current diagnosis of duodenal ulcer.  As such, even if there was some in-service treatment or diagnosis of duodenal ulcers, as claimed by the Veteran, there is no current disability and, thus, no valid service-connection claim.  See Brammer, 3 Vet. App. at 225.

Accordingly, the claim for service connection for duodenal ulcer must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Back Disorder

The Veteran generally asserts that her current low back disability is related to service.  But on this point, the Veteran's statements regarding the onset of a back disorder are inconsistent.  During the course of treatment, she reported pre-service onset that began in childhood.  See VBMS, 9/3/14 SSA Records (148 pages), p. 27; 5/2/12 SSA Records, p. 28, 9/3/14 SSA Records (148 pages), p. 16.  She also stated in her July 2012 VA Form 9 that bulging disks in her spinal column were exacerbated by military service.  However, the Veteran also contended that her back disorder began during active duty service.  A December 2008 private physical therapy evaluation summary noted a history of episodic back pain ever since 1967 when she bent over and felt a "catch" in her back.  See 9/3/14 SSA Records (148 pages), p. 74.  A March 2010 VA physical therapy record reflects that the Veteran reported chronic back pain for many years, which started while on active duty when she worked as an IT operator.  See id. at 12.  Additionally, she stated at an August 2009 VA examination for NSC pension benefits that she had a post-service onset of lumbar/thoracic spine issues in 1971 as a result of repetitive bending to care for her child, with no specific injury.

Service treatment records reflect that the Veteran's March 1967 enlistment examination reflects a normal evaluation of her spine.  See VBMS, 9/3/14 STR, p. 16.  The Veteran also denied swollen or painful joints, arthritis or rheumatism, frequent back pain, and wearing a brace or back support.  See id. at 18.  A January 1969 Report of Medical Examination at the time of separation reflects an abnormal spine evaluation (item # 38 is checked); however, this appears to be a recording error by the examiner because the defect noted is for scars and bodymarks in the next item on the list (item # 39). See id. at 2.

Private treatment records from August 2000 to July 2007 reflect treatment for a back disorder, complaints of low back pain, multi-level degenerative changes to the lumbar spine, bulging and herniated discs, spinal stenosis, foraminal stenosis, bone spurs, and facet arthritis.  See VBMS, 9/30/08 Private Treatment Records.

VA treatment records from October 2007 to August 2009 reflect complaints of chronic back pain; assessments of spinal stenosis and degenerative disc disease (DDD); diagnoses of degenerative joint disease (DJD), chronic pain syndrome, myofascial pain and muscle spasm; and treatment by trigger point injection.  See VBMS, 10/29/08 VA Treatment Record (Tucson 6/27/07-10/6/08); 12/4/09 VA Treatment Record (Tucson 12/23/08-11/20/09); 6/23/10 VA Treatment record; 12/4/09 VA Treatment Record (Tucson 12/23/08-11/20/09).

An August 2009 VA examination report for NSC pension benefits evaluated her lumbar/thoracic spine and recited her current subjective complaints.  The examiner found degenerative disc space loss at T5-T6, discogenic endplate changes at this level, milder DDD and earlier spondylosis within the remainder of the mid to upper thoracic spine, mild upper thoracic levoscoliosis, and slight nonspecific deformity of the superior plate of T7.  The examiner included the results from an August 2008 MRI of the lumbar spine and a March 2009 x-ray of the lumbosacral spine.  

SSA records include both private and VA treatment records for the Veteran's back disorder.  They reflect complaints of low back pain; treatment by trigger point injections; and diagnoses of severe lumbar spine DJD, spondylosis, stenosis, chronic pain syndrome, and myofascial pain.  A March 2005 private treatment record noted a diagnosis of lumbar spine DJD based on an x-ray.  See 9/3/14 SSA Records (53 pages), p. 44.  The Board also notes that a March 2009 Physical Residual Functional Capacity Assessment found a paucity of physical findings to support the level of allegations, and that a March 2010 physical therapy consultation record stated that the Veteran was a poor historian who avoided eye contact, was unable to answer questions, and responded with "I don't know" or "I can't remember."  See id. at 13, 53.

After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's service connection claim for a back disorder must be denied.

As an initial matter, the record substantiates a current back disorder, to include diagnoses of severe DJD, chronic pain syndrome, myofascial pain and muscle spasm, spondylosis, and stenosis.  However, there is no evidence of the Veteran's low back arthritis manifesting to a compensable degree within one year of service.  The record does not reflect any complaint of back pain prior to 2000 (about 31 years after separation), or any diagnosis or treatment of DJD prior to 2005 (about 36 years after separation).  As such, the presumptive service connection provisions of chronic diseases under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) do not apply in this case.

Additionally, the Board finds that the weight of the evidence demonstrates that symptoms associated with a back disorder due to arthritis have not been continuous or recurrent since separation from service.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 506; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran provided inconsistent statements regarding the onset of her back disorder.  During the course of receiving treatment and during the pendency of the appeal, the Veteran reported a history of back pain since childhood.  However, VA and private physical therapy records after the filing of her claim reflected a reported onset in service.  At the VA examination for NSC pension benefits, she reported an onset about two years after separation.

Furthermore, the medical evidence does not demonstrate any complaints, treatments, or diagnoses related to her DJD until August 2005, about 36 years after separation from service.  The lack of complaints, treatments, and diagnoses of DJD for 36 years is a significant factor that weighs against the claim.  See Maxson, 230 F.3d at 1333.  Therefore, based upon the above rationale, the Board finds the Veteran to not be credible in regards to her statements of chronicity of the back disorder or continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1331.

The Board acknowledges the Veteran's statement that her back disorder began pre-service.  However, a veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2014); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Veteran's entrance examination report is free from any notation or indication of any pre-existing condition.  As such, she is presumed to be in sound condition at the time of entrance; and any contention with respect to in-service aggravation of a pre-existing low back disability must fail.   

In sum, the record fails to establish a nexus between a current back disorder and any such in-service incurrence.  The Veteran does not provide a specific incident in service that is related to her current back disorder.  Rather, she claims that her back pain has continued since active duty service.  However, as discussed above, her statements regarding onset of symptoms in-service are inconsistent and thus not credible.

Therefore, the evidence weighs against a finding that a back disorder began during service, or is related to service in any other way.  Accordingly, service connection for a back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for duodenal ulcer is denied.

Service connection for back disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


